Citation Nr: 1713456	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-08 378 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right shoulder disorder, claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for left shoulder disorder, claimed as secondary to service-connected disabilities. 
					

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes before the Boards of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veteran Affairs (VA) Regional Office (RO) in Reno, Nevada.  

When the matter was initially before the Board in August 2015, the Board, in pertinent part, denied entitlement to service connection for a right shoulder disorder and entitlement to service connection for a left shoulder disorder.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of VA entered into a Joint Motion for Remand (JMR).  In a June 2016 Order, the Court granted the JMR, vacated the August 2015 decision solely as to the issue of entitlement to service connection for a bilateral shoulder disorder as secondary to the Veteran's service-connected disabilities, and remanded the case for compliance with the terms of the JMR.  Indeed, the June 2016 JMR specifically stated that the Veteran did not dispute the Board's August 2015 denial of service connection for bilateral shoulder conditions on a direct basis, and respectfully requested that the Court dismiss that part of the appeal.  

Also in its August 2015 decision, the Board remanded additional compensation claims pertaining to his thoracolumbar sprain, left foot drop, special monthly compensation for loss of use of the left foot, and a urinary disorder to the RO for development.  Because these issues have not been recertified to the Board and the RO is presumably completing that development, these issues will not be further discussed.

In a November 2016 remand, the Board ordered the RO to schedule a VA examination for the Veteran, readjudicate the claim for a bilateral shoulder disorder as secondary to service-connected disabilities, and, if necessary, issue a Supplemental Statement of the Case (SSOC).  In March 2017, the RO denied the Veteran's claim for a bilateral shoulder disorder as secondary to a service-connected disability and issued a SSOC.  The appeal has now returned to the Board. 


FINDINGS OF FACT

1.  The probative evidence of record is against a finding that a current right shoulder disorder was caused or aggravated by a service-connected disability.  

2.  The probative evidence of record is against a finding that a current left shoulder disorder was caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disorder as secondary to a service-connected disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for left shoulder disorder as secondary to a service-connected disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (b)(2016).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran, via letters dated in December 2016 and April 2010, was adequately advised of the information and evidence necessary to substantiate his claim of service-connection, on a direct and a secondary basis, as well as the VA's duty to assist, and of his responsibilities in the adjudication of his claim.  The Board finds the notifications complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159(b) (2016) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's service treatment records (STRs), personnel records, Social Security records, VA examination reports, and lay statements in support of the claim.  The Veteran has not indicated that there are outstanding records that VA should have obtained and the Board is aware of none. 

In January 2017, the Veteran was afforded a VA examination for his bilateral shoulder disorder.  The examiner reviewed the claims folder, conducted a thorough examination of the Veteran, and provided an opinion as to the Veteran's bilateral shoulder disorder.  The Board finds that the VA examination report contains sufficient evidence with which to evaluate the Veteran's claim decided herein.  Additionally, the Board finds that the examiner considered the Veteran's lay statements, medical history, and that the examiner's opinions were supported by an adequate rationale.  Thus, the Board  properly assisted the Veteran by affording him an adequate VA examination.

The Board recognizes that in its November 2016 Remand instructions, it indicated that the medical opinion obtained must acknowledge certain VA treatment records dated on May 22, 2007 and June 11, 2008, indicating that the Veteran had complained of muscle spasms radiating to his shoulders from his lower back, and accompanying shoulder pain.   Although the January 2017 VA examiner did not specifically reference the dates of these two VA treatment reports in his report, he did specify that he reviewed the Veteran's complete record, and in his explanation, made specific reference to the Veteran's complaints of spasms radiating to his shoulders from his back.  As the examiner acknowledged the Veteran's complaints of radiating pain from the back to the shoulders in his discussion of the etiology of the Veteran's shoulder disabilities, the Board accordingly finds that there was substantial compliance with the November 2016 remand directives.  Indeed, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  D'Aries v. Peake, 22 Vet. App. 9, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the Board finds that VA has undertaken all reasonable efforts with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II.  Service Connection

In the June 2016 JMR, the parties determined that the Board erred when it failed to consider whether the Veteran was entitled to service connection for his claimed shoulder disorder on a secondary basis.  The parties agreed that the Board failed to consider evidence in the record that potentially raised the possibility that the Veteran's service-connected back disability caused or aggravated his bilateral shoulder disorder.  The evidence noted in the JMR included the above-referenced May 22, 2007 and June 11, 2008 VA treatment reports indicating complaints of muscle spasm pain radiating from the Veteran's back to his shoulders.

As a general matter, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  As noted above, the Board has already denied entitlement to service connection for the Veteran's shoulder disabilities on a direct basis, and the Court has dismissed that part of the Veteran's appeal.  

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for secondary service connection for a bilateral shoulder disorder. 

At the outset, the Board notes that the Veteran's current diagnoses include bilateral rotator cuff tendonitis, bilateral shoulder impingement syndrome, bilateral glenohumeral joint osteoarthritis, and bilateral acromioclavicular joint osteoarthritis, and therefore the existence of a bilateral shoulder disorder is not at issue.  Likewise, the Veteran has service-connected disabilities to include posttraumatic stress disorder (PTSD), left foot drop, a thoracolumbar sprain, right and left knee degenerative joint disease and amebiasis with irritable colon symptomatology.  

Therefore, the remaining question is whether the Veteran's service-connected disabilities caused or aggravated his bilateral shoulder disorder.
The Board initially notes that the Veteran does not contend, nor does the evidence demonstrate, that the Veteran's service-connected PTSD, left foot drop, right and left knee, or amebiasis disabilities have caused or aggravated his bilateral shoulder disabilities.  Indeed, the only indication in the record suggesting a potential secondary relationship between the Veteran's shoulder disabilities and another service-connected disability are the Veteran's above-referenced May 2007 and June 2008 complaints of back pain radiating to the shoulders.  As such the Board will focus its analysis on whether the Veteran's service-connected thoracolumbar spine disability has caused or aggravated his shoulder disabilities.

The most probative evidence of record addressing the relationship between the Veteran's spine and shoulder disabilities [or lack thereof] is the opinion of the January 2017 VA examiner, who after examination of the Veteran, review of the Veteran's file, consideration of his assertions, and consideration of medical literature concluded that "it is less likely as not (less than 50/50 probability) the condition claimed (bilateral shoulder disorder) is proximately due to or the result of the Veteran's service connected condition."  The examiner also determined, "there is no physical evidence that suggests aggravation beyond its natural progression was due to any service connected disability."

In reference to the Veteran's assertions of radiating pain from his spine to his shoulders, the examiner noted that the Veteran has attributed such pain to wearing his back brace, and observed that "the type of thoracolumbar brace the veteran has worn for many decades fits around his mid and lower thoracolumbar spine and does not have straps which would put pressure on the shoulder girdles."  The examiner went on to say that the complaints of pain most probably were generated from the degenerative changes of the shoulder girdle.

In his assessment, the examiner also outlined the most common risk factors for osteoarthritis as: being older than 50 or 60 years old; having osteoarthritis run in your family; being overweight; injury to the joint; history of inflammatory joint disease; metabolic or hormonal disorders, such as hemochromatosis and acromegaly; bone and joint disorders present at birth; repetitive stressful joint use, such as athletes or construction workers might have; and deposits of uric acid crystals in joints.  The examiner went on to say, "the Veteran has several high risk factors which are consistent with progressive wear and tear degenerative arthritis."  Additionally, the "Veteran has multiple soft tissue conditions which are consistent with normal wear and tear over a period of time associate[d] with an aging population." 

The examiner also added that serological testing in 2009 reported elevated ANA results, which are an indication of an inflammatory condition most probably causing degenerative changes in many of the Veteran's joints.

The examiner further acknowledged that there are multiple causes for osteoarthritis listed in medical literature, and that medical literature is controversial regarding secondary causes for musculoskeletal biomechanical degenerative changes.  He noted that medical literature supporting secondary causes are based on empirical evidence not scientific double-blind studies.  Considering the medical literature in combination with the Veteran's case, the examiner opined that "Based on the Veteran's medical treatment records, radiographic/diagnostic studies, and physical examination, the veterans claims do not suggest a proximal cause relationship between his current bilateral shoulder conditions and any service-connected disabilities."  Furthermore, "there is no physical evidence that suggests aggravation beyond its natural progression was due to any service connected disability."

There are no medical opinions of record contrary to that of the January 2017 VA examiner.  The Veteran has had ample opportunity to submit medical evidence contrary to the reasoned conclusions of the January 2017 VA examiner, but he has not done so.

To the extent the Veteran himself contends that his bilateral shoulder disorder is related to his service-connected disabilities-in particular to his thoracolumbar sprain-the Board notes that the Veteran is competent to report his observable symptoms to include radiating pain from his back to his shoulders.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent however to clinically associate his service-connected spine disability to his shoulder disabilities through a finding of causation or aggravation.  Indeed, the Board finds that the most probative evidence concerning the nature, development and etiology of the Veteran's shoulder disabilities is the report of the January 2017 VA examiner, who has professional expertise to offer the medical findings presented, and in rendering such findings took into account the Veteran's complaints of radiating pain, and provided conclusions supported with a clear clinical rationale.  

Thus, the Board concludes that the greater weight of the evidence is against the Veteran's bilateral shoulder claim.  The bilateral shoulder disorder is not shown to have been caused or aggravated by any his service-connected disabilities, to include his lumbar spine disability. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Entitlement to service connection for a bilateral shoulder disorder as secondary to a service-connected disability is denied.


ORDER

Service connection for right shoulder disorder is denied on a secondary basis.

Service connection for left shoulder disorder is denied on a secondary basis.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


